DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the ring or protrusion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the ring or protrusion" in several lines in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recited the limitation "the ring or protrusion" in several lines in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Mella (USPN 11234505).
Di Mella teaches a brush assembly comprising a handle (126) and a brush head (28).  The handle has a top end and a bottom end.  The brush head has bristles at an upper end and a collar (30) at a lower end.  The lower end of the brush head attaches to the top end of the handle.  There is a circular flange (rounded portion of 40 shown in figure 12) at the top end of the handle.  There is a circular collar (44) at the lower end of the brush head.  There is a releasable locking means (pull apart) in the brush head and handle for releasably locking the handle to the brush head.  The circular flange and the circular collar are adjacent to each other when the handle is mounted to the brush head (figure 11).  
With regards to claim 2, there is a cavity in the handle (130) having an open top for receiving an insert (40).  
With regards to claim 3, the insert comprises a lower end and an upper end.  The lower end is received in the cavity and the upper end extends about the top of the handle (figure 11/12).
With regards to claim 4, the insert further comprises a ring or protrusion around the upper end of the insert and above the circular flange (figure 12, portion about flange).
With regards to claim 5, the circular flange has a flat under surface that engages the top end of the handle when the insert is mounted in the cavity (figure 11).
With regards to claim 10, Di Mella teaches a brush assembly comprising a handle (126) and a brush head (28).  The handle has a top end and a bottom end.  The brush head has bristles at an upper end and a collar (30) at a lower end.  The lower end of the brush head attaches to the top end of the handle.  There is a circular flange (rounded portion of 40 shown in figure 12) at the top end of the handle.  There is a circular collar (44) at the lower end of the brush head.  There is a releasable locking means (pull apart) in the brush head and handle for releasably locking the handle to the brush head.  There is a second brush head (figure 6) having a second configuration of bristles at the second brush head’s upper end and a second collar at a second brush head’s lower end.  The second collar has the same dimensions as the circular collar, whereby the second brush head can be mounted on the handle.
With regards to claim 11, Di Mella teaches a brush assembly comprising a handle (126) and a brush head (28).  The handle has a top end and a bottom end.  The brush head has bristles at an upper end and a collar (30) at a lower end.  The lower end of the brush head attaches to the top end of the handle.  There is a circular flange (rounded portion of 40 shown in figure 12) at the top end of the handle.  There is a circular collar (44) at the lower end of the brush head.  There is a releasable locking means (pull apart) in the brush head and handle for releasably locking the handle to the brush head.  There is a second brush head (figure 6) having a second configuration of bristles at the second brush head’s upper end and a second collar at a second brush head’s lower end.  There is a second releasable locking means identical to the releasable locking means in the brush head (pull apart).  The second collar has the same dimensions as the circular collar, whereby the second brush head can be mounted on the handle.
With regards to claim 1, 10 and 11, Di Mella teaches all the essential elements of the claimed invention however fails to teach that the flange and collar are the same color.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di Mella so that the flange and collar are the same color since changing the aesthetic design of the collar and flange is a modification that is well known in the art.  MPEP 2144.04.  Further, changing the color would not alter the function of the device and therefore is considered to be an obvious modification.  
Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sale et al. (USPN 8782841).
Sale teaches a brush assembly comprising a handle (12) and a brush head (20).  The handle has a top end and a bottom end.  The brush head has bristles at an upper end and a collar (30) at a lower end.  The lower end of the brush head attaches to the top end of the handle.  There is a circular flange (14) at the top end of the handle.  There is a circular collar (30) at the lower end of the brush head.  There is a releasable locking means (pull apart) in the brush head and handle for releasably locking the handle to the brush head.  The circular flange and the circular collar are adjacent to each other when the handle is mounted to the brush head.
With regards to claim 6, the brush head has a cavity (figure 2) with an open bottom at a base of the brush head for receiving a socket (22) (figure 2).
With regards to claim 7, the socket comprises a base, an open bottom, and collar around the open bottom and a channel about the collar for receiving a portion of the handle (figure 5).
With regards to claim 8, the collar and channel are cylindrical (figure 5) and the collar has a diameter that is smaller than the diameter of the shaft to allow for frictional force to hold the brush head and handle together (see figure below).   
With regards to claim 9, the channel has a channel diameter greater than the diameter of the shaft protrusion to allow for the protrusion to be fit within the channel (see figure below).  
  
    PNG
    media_image1.png
    247
    253
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723